Citation Nr: 0127067	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  99-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for bipolar 
disorder with depression, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability rating for left 
ulnar neuritis, the residuals of a left elbow injury, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from February 1993 
to December 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida. 

In a June 2000 decision, the Board in part granted service 
connection for bipolar disorder with depression.  By a rating 
action dated in June 2000, the RO implemented the Board's 
decision and awarded a 30 percent disability evaluation for 
the service-connected bipolar disorder with depression.  The 
RO also assigned a 10% for left ulnar neuritis, the residuals 
of a left elbow injury.  

In a January 2001 decision, the Board, in part, denied 
increased ratings for the service-connected bipolar disorder 
with depression and left ulnar neuritis, the residuals of a 
left elbow injury.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2001, the Court granted the Appellee's March 2001 
Motion For Remand And To Stay Proceedings and vacated the 
Board decision, in part, and remanded the case to the Board.   

In statements dated in August 2000 and November 2000, the 
veteran raised claims for entitlement increased ratings for 
the service-connected degenerative disc disease of his lumbar 
spine residuals of his left elbow injury, to include 
degenerative joint disease with limitation of motion and a 
chipped bone.  These issues are referred to the RO for 
appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the claims folder indicates that the veteran last 
underwent a VA psychiatric examination in March 1999.  
Subsequently, the veteran has continued to receive treatment 
for his psychiatric disorder at VA facilities.  The complete 
outpatient records are not on file.  The veteran has also 
been receiving treatment for problems pertaining to the left 
upper extremity.  As such, the Board is of the opinion that 
contemporaneous and thorough specialized VA examinations are 
warranted in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
recent treatment for the disabilities in 
issue, which have not been previously 
submitted.  

3.  The RO should request the VAMC in 
Miami, Florida to furnish copies of 
records of treatment that the veteran has 
received for his service-connected 
psychiatric and neurological disorders at 
that medical facility since March 2000 and 
should also ask the Oakland Park VA 
Outpatient Clinic to submit copies of 
records of treatment that the veteran has 
received for his service-connected 
psychiatric and neurological disorders at 
that medical facility since June 2000.

4.  A VA examination by a psychiatrist 
should be conducted to determine the 
severity of his service-connected bipolar 
disorder with depression.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to obtain a detailed occupational history.  
A Global Assessment of Functioning (GAF) 
score should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  
The examiner should express an opinion on 
the extent to which the veteran's bipolar 
disorder with depression affects his 
occupational and social functioning.  

5.  A VA examination should be conducted 
by a neurologist in order to determine the 
severity of the veteran's 
service-connected residuals of a left 
elbow injury, to include ulnar neuritis.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  In addition to electromyogram 
and nerve conduction velocity studies, any 
other testing deemed necessary should be 
conducted. The examiner should 
specifically assess the extent of any 
paresthesia, limitation of motion of the 
wrists and hand, and grip strength.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
The examiner should be requested to 
identify any objective evidence of pain or 
functional loss due to pain.  The 
neurologist should also express an opinion 
whether there would be additional limits 
on functional ability on repeated use or 
during flare- ups.

Following the examination, the examiner is 
requested to render an opinion as to the 
degree of any paralysis of the veteran's 
left ulnar nerve.  In particular, the 
examiner should describe any such 
paralysis as incomplete (including whether 
such incomplete paralysis is mild, 
moderate, or severe) or complete (and 
represented by the "griffin claw" 
deformity, due to flexor contraction of 
the ring and little fingers as well as 
very marked atrophy in dorsal interspace 
and thenar and hypothenar eminences; loss 
of extension of ring and little fingers 
(cannot spread the fingers or complete the 
reverse); an inability to adduct the 
thumb; and weakened wrist flexion).  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  Thereafter, the RO should readjudicate 
the increased rating claims which are in 
appellate status, to include consideration 
of staged ratings.  See, e.g., Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



